Case 1:19-mc-00593-VSB Document 27 Filed 05/15/20 Page 1of1

590 Madison Avenue, 20th Floor, New York, NY 10022-2524 = p212 223-4000 = £212 223-4134
crowell (morin 9

Kathy H. Chin
(212) 895-4304
KHChin@ crowell.com

May 15, 2020

ELECTRONICALLY FILED

Hon. Vernon S. Broderick

United States District Court

Southern District of New York

Thurgood Marshall United States Courthouse
40 Foley Square, Room 415

New York, New York 10007

Re: x Parte Application of Gulf Investment Corp.
Case No. 1:19-mec-00593

Dear Judge Broderick:

On behalf of The Port Fund LP and Port Link GP Ltd. (the “Port Fund Entities”), we are
filing our consolidated motion to intervene and opposition to the Section 1782 application of
Gulf Investment Corporation (“GIC”) today in accordance with the schedule approved by the
Court on April 20, 2020 (ECF 22). As permitted by this Court’s Individual Rules & Practices in
Civil Cases (Rule 4(J)), by this letter we respectfully request oral argument. We would
appreciate the opportunity to answer any questions the Court may have and, if the Court permits,
provide an update on the proceedings in the Cayman Islands described in our papers. Of course,
if GIC and the Port Fund Entities are able to resolve their differences with respect to the
proposed subpoenas, we will promptly advise the Court by email. Rule 1(B).

We thank the Court for its consideration of these matters.

Respectfully submitted,

yf

Kathy Hirata Chin

Ge: Kristin N. Tahler, Esq.
Gabriel F. Soledad, Esq.
Quinn Emanuel Urquhart & Sullivan, LLP
(via ECF)

Crowell & Moring LLP = www.crowell.com = Washington, DC = New York = San Francisco = Los Angeles = Orange County = London = Brussels
